DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP2019028056 [hereinafter ‘056] (see the attached translation).
Referring to claims 16 and 17, ‘056 discloses a sensor device (figures 1-4) for determining at least one heat transfer parameter of a fluid of interest, the fluid of interest being a gas (paragraphs 1-3), the sensor device comprising:
a sensor unit (2) comprising at least one heater element (20) and at least one temperature sensor (24) (paragraphs 26-27);
a first housing (4/5) defining an interior and an exterior, the sensor unit (2) being received in the first housing (4/5), the first housing (4/5) comprising a first membrane (4c) (paragraph 30), the first membrane allowing diffusive gas exchange of the fluid of interest between the exterior and the interior of the first housing (paragraph 31); and
a second housing (6D) defining an interior and an exterior, the first housing (4/5) being received in the interior of the second housing (6D), the second housing comprising a second membrane (6B), the second membrane allowing diffusive gas exchange of the fluid of interest between the exterior of the second housing and the exterior of the first housing (paragraphs 46, 49),
wherein the second housing (6D) comprises a base body, the second membrane (6B) being disposed in or on one or more openings of the base body (figure 2).
‘056 is silent as to the material of the base body, thereby not explicitly disclosing that the base body of the second housing comprises or essentially consists of a thermally conductive material having a thermal conductivity of at least 10 W/mK at 20 °C (as in claim 16), and the material of the base body being a metal (a in claim 17).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the base body of the second housing of ‘056 so that it comprises or essentially consists of a thermally conductive material having a thermal conductivity of at least 10 W/mK at 20 °C (as in claim 16) and the material be a metal (as in claim 17), in order to provide a desired heat sink for the device; and since the particular type of material used to make the base body claimed by the applicant is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art at the time the invention was made would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 20, ‘056 discloses a support plate (10), both the first housing and the second housing being mounted on the support plate (10) figure 1); the second housing having the form of a cap that is open towards the support plate (10), the cap defining a circumferential rim that is connected to the support plate (figure 1).

Referring to claim 21, ’05 discloses that the support plate (10) is a printed circuit board. (paragraph 39).

Allowable Subject Matter
Claims 18, 19, 22-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensor device for determining at least one heat transfer parameter of a fluid of interest, the fluid of interest being a gas, wherein the base body of the second housing comprises two or more material layers, at least one of the material layers being a thermally conductive layer made of a thermally conductive material having a thermal conductivity of at least 10 W/mK at 20 °C (claim 18); wherein at least part of the thermally conductive layer overlapping with a portion of the mounting surface that faces the interior the second housing, and wherein the second housing is connected to the thermally conductive layer in a thermally conductive manner (claim 22); wherein the device comprises an auxiliary sensor being disposed in the interior of the second housing while being disposed outside the first housing (claim 25); wherein the heater element and the at least one temperature sensor are arranged on dielectric bridges spanning the opening or recess or on a continuous dielectric carrier layer spanning the opening or recess (claim 28).
A method for detecting a gas leak, the method comprising exposing the sensor device of claim 16 to air; determining at least one heat transfer parameter of the air based on the response of the at least one temperature sensor; and calculating a leakage indicator based on the at least one heat transfer parameter (claim 31).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing a gas sensor, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/13/22